DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed March 4, 2021 have been fully considered but they are not persuasive.  In the replies filed after the second Non-Final Rejection (8/5/20), the applicants have only flatly stated that limitation from allowable claim 18 were incorporated into claim 14.  No other analysis was provided.
The allowed language of claim 18 recited “an inhibitor element configured to selectively prevent said conductive plug from bridging said electrical gap”.
Pending claim 14 has been amended to recite “said inhibitor element is configured to prevent said continuity-interface from coupling the hot terminal first end with the hot terminal second end”.  
These two phrases are not the same.  Furthermore, pending claim 18 has been amended to recite “wherein said inhibitor element defines a conductive plug”.  In order for claim 18 to further narrow claim 14, claim 14 can be read more broadly as to include other inhibitor element configurations (ones that don’t include a conductive plug).
Bentivolio was cited as disclosing that the continuity-interface includes the plunger (18) and spring (30).  The art rejection below maps only the plunger to the continuity-interface.  The spring, on the other hand, is art limitation mapped to the inhibitor.  The Bentivolio spring is configured to prevent the plunger from coupling the two hot terminal ends, as claimed.

The art rejection is maintained. 
Claim Objections
Claim 18 is objected to because:
The annotations are still not correct.  The phrase “wherein said inhibitor” should be marked as follows:  “wherein said inhibitor element”. 
The limitation of “a conductive plug” should be “the conductive plug”, as this limitation was already introduced in claim 17 (from which claim 18 depends).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US 2016/0336701) in view of Bentivolio (US 5,118,301).

a first element (14) defining a hot terminal first end and a hot terminal second end, wherein the hot terminal second end extends at least partially outside of said first element, a neutral terminal first end and a neutral terminal second end, wherein the neutral terminal second end extends at least partially outside of said first element, and a ground terminal first end and a ground terminal second end, wherein the ground terminal second end extends at least partially outside of said first element, wherein the hot terminal second end, the neutral terminal second end, and the ground terminal second end collectively define the first element second ends configured for being electrically associated with an external power circuit; 
a second element (12) defining a hot terminal first end and a hot terminal second end wherein the hot terminal second end extends at least partially outside of said second element, a neutral terminal first end and a neutral terminal second end wherein the neutral terminal second end extends at least partially outside of said second element, and a ground terminal first end and a ground terminal second end wherein the ground terminal second end extends at least partially outside of said second element, wherein the hot terminal second end, the neutral terminal second end, and the ground terminal second end collectively define the second element second ends configured for being electrically associated with an external power circuit;  

a neutral conductor (within 10) electrically associated with the first end of the neutral terminal for said first element and further electrically associated with the first end of the neutral terminal for said second element (obvious the connecting cable couples natural to neutral); and
a ground conductor (within 10) electrically associated with the first end of the ground terminal for said first element and further electrically associated with the first end of the ground terminal for said second element (obvious the connecting cable couples ground to ground).
	Hopkins discloses a male-to-male adapter with three prongs (hot, neutral and ground) on a first element, three corresponding conductors, and three corresponding prongs on a second element.  As is well known in the art, male-to-male adapters have inherent dangers in their use.  An improper connection of the two male plugs to two power sources can result in power feeding from one source into the other and/or danger of electric shock to the person plugging in the cable.  Such a cable is commonly referred to in the art as a “suicide cord” because of its dangers. 
Hopkins does not expressly disclose a continuity-interface or inhibitor element.  Bentivolio discloses a coupling module for coupling two female outputs (fig 1-4; col. 2-3) that comprises a hot terminal (16a), a neutral terminal (16b) and a ground terminal (16c), 

wherein the hot terminal for said first element defines a continuity- interface (plunger 18, gap between contacts 32, 34) disposed between said hot terminal second end (34) and said hot terminal first end (16a); 
wherein said continuity-interface electrically isolates said hot terminal first end from said hot terminal second end when said second ends are not associated with an external power circuit (see fig 3; col. 2, lines 46-47); 
wherein said continuity-interface electrically couples said hot terminal first end with said hot terminal second end when said second ends are associated with an external power circuit (see fig 4; col. 3, lines 9-29, namely lines 9-11, which recite “when coupled with a matched electrical connector”); and
wherein said inhibitor element (30) is configured to prevent said continuity interface from coupling the hot terminals of the first/second ends (the spring biases the plunger to the right, thereby isolating the two hot ends).
Bentivolio discloses a continuity-interface that includes a mechanical isolation mechanism to decouple the hot terminal from the hot conductor when the plug is not inserted into an outlet (an external power circuit) and to electrically couple them when the plug is inserted.  
Hopkins and Bentivolio are analogous because they are from the same field of endeavor, namely male-to-male AC adapters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify one of the Hopkins male plugs to include a continuity-interface, as taught by Sheldon.  The 
With respect to claim 15, Bentivolio discloses said continuity-interface comprises an electrical gap (between contacts 32 and 34) in the hot terminal for said first element when said first element second ends are not associated with and external power circuit (see fig 3).
With respect to claim 16, Bentivolio discloses said continuity-interface is configured to receive a conductive plug (32) configured to bridge Page 3 of 8said electrical gap when said first element second ends are associated with an external power circuit.  Claim 16 only defines the structure of continuity interface to receive a generic plug.  Further, the use of “conductive plug configured to” indicates the structure of the plug that the applicants intend to incorporate into the claim (i.e. not by any other known definitions of a plug).  The claim, therefore, defines the plug as any structure that can bridge the electrical gap.  Bentivolio discloses moving contact (32) that changes between a disconnected position (fig 3) and a connected position (fig 4) to complete a circuit between the cable and the hot terminal (16a).  Thus, Bentivolio teaches a plug with the claimed configuration (to bridge the gap).
With respect to claim 17, Bentivolio discloses said conductive plug comprises a resilient element (spring 30) configured to bias said conductive plug in a position that does not bridge said electrical gap (shown in fig 3).  The conductive plug is interpreted as part of the inhibitor element added to claim 14.  Support for this can be found in claim 16, which recites that the continuity-interface is “configured to receive a conductive plug”; this indicates that the plug is not part of the interface.

With respect to claim 19, Bentivolio discloses said inhibitor element defines a rod (32) extending from an outer surface of said first element to said conductive plug (see fig 3).
Allowable Subject Matter
Claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art does not teach or suggest the coupling module of claim 19, further comprising the rod is a lighting element or a light pipe.  
Claims 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art does not teach or suggest a coupling module  connected to male terminals of a plug comprising, inter alia, an inhibitor element configured to prevent said continuity interface from electrically associating the hot terminals with each other when said inhibitor element is engaged.  
Claim 21, unlike claims 18-20, explicitly recites that the inhibitor element actually inhibits the mechanical motion of other components.  Claims 22-28 are allowable as they depend from claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  This includes the changes made to claim 18.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836